February 11, 2010 DREYFUS SHORT-INTERMEDIATE GOVERNMENT FUND Supplement to Prospectus dated April 1, 2009 The following information supersedes and replaces any contrary information contained in the third paragraph of the section of the funds prospectus entitled Management-Investment Adviser. The funds primary portfolio manager is Theodore W. Bair, Jr. He has been a fund portfolio manager since February 2010. Mr. Bair is an employee of Dreyfus and is a Vice President and Senior Portfolio Manager of Short Duration Strategies for BNY Mellon Cash Investment Strategies. He is responsible for portfolio management of duration and enhanced duration portfolios. Mr. Bair has over 14 years experience in various capacities and positions with BNY Mellon affiliates. 0542S0210 February 11, 2010 DREYFUS SHORT-INTERMEDIATE GOVERNMENT FUND SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the Statement of Additional Information entitled Management Arrangements Portfolio Managers. The Funds primary portfolio manager is Theodore W. Bair, Jr. Mr. Bair is employed by Dreyfus. Dawn Guffey is an additional portfolio manager and is also employed by Dreyfus. The following information supersedes and replaces any contrary information contained in the section of the Statement of Additional Information entitled Management Arrangements  Additional Information About Portfolio Managers. The following table lists the number and types of other accounts advised by the primary portfolio manager, and assets under management in those accounts as of February 1, 2010 : Registered Investment Portfolio Company Assets Pooled Assets Other Assets Manager Accounts Managed Accounts Managed Accounts Managed Theodore W. 1 $214,712,470 0 0 15 $1,888,223,339 Bair, Jr. None of the funds or accounts are subject to a performance-based advisory fee. The dollar range of Fund shares beneficially owned by the primary portfolio manager is as follows as of February 1, 2010: Dollar Range of Fund Portfolio Manager Portfolio Name Shares Beneficially Owned Theodore W. Bair, Jr. Dreyfus Short-Intermediate None Government Fund
